Citation Nr: 0528443	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for residuals of 
pulmonary embolism.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to October 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  A Travel 
Board hearing was held before the undersigned in November 
2003.  In August 2004 the case was remanded for further 
development including affording the with a VA examination to 
determine the severity of her service connected pulmonary 
embolism residuals.  


FINDING OF FACT

The veteran's pulmonary embolism has resolved without 
residuals.  


CONCLUSION OF LAW

A compensable rating for residuals of pulmonary embolism is 
not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97 
Diagnostic Code (Code) 6817 (2005).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  An October 2002 
letter informed her that in order to substantiate her claim 
for an increased rating, she needed to submit evidence that 
her disability had gotten worse and that the most helpful 
evidence was medical reports showing the current extent of 
her disability.  The letter also explained that VA would make 
reasonable efforts to help her obtain evidence but that it 
was ultimately her responsibility to support her claim with 
appropriate evidence.  An October 2004 letter then clarified 
that VA was responsible for obtaining relevant records from 
any federal agency and that VA would make reasonable efforts 
to obtain records not in the custody of a federal agency but 
that it was ultimately her responsibility to make sure that 
VA received all requested records not in the possession of a 
federal agency.  The November 2002 rating decision, a June 
2003 statement of the case (SOC) and an August 2005 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claim was 
denied.    

The October 2004 letter also specifically asked the veteran 
to submit any evidence in her possession that pertained to 
the claim.  While complete VCAA notice was not given prior to 
the rating decision on appeal, the veteran has had sufficient 
opportunity to respond after complete notice was given and 
the claim was readjudicated after complete notice was given.  
She is not prejudiced by any notice timing deficiency because 
any such deficiency early in the process was cured by her 
having a full opportunity to participate in the 
adjudication/appeals process after notice was given.  No 
further notice is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
Regarding the duty to assist, the RO has obtained VA 
treatment records.   The veteran was provided VA medical 
examinations in October 2002 and May 2005.   Pursuant to the 
Board's August 2004 remand, the RO asked the veteran to 
authorize VA to obtain records of private medical treatment 
from St. Bernard and Holy Cross hospitals.  She did not 
respond to this request.  Given that the duty to assist is 
not a one way street (See Wood v. Derwinski, 1 Vet. App. 190 
(1991), the Board finds that VA has met its assistance 
obligations.  No further assistance is required.  The 
claimant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service connection for pulmonary embolism (rated 
noncompensable) was granted in June 1980, effective from 
October 1979.  In August 2002, the veteran filed a claim for 
an increased rating.  

VA medical records from September 2002 to December 2004 show 
treatment for head colds, chronic cough and post nasal drip.

On VA examination in October 2002, the diagnosis was 
pulmonary embolism in the past that had resolved without 
residuals.  Physical examination showed no jugular venous 
distention or hepatojugular reflex.  Lungs were clear to 
auscultation, percussion and cardiac examination revealed no 
murmurs or gallops and there was a slow apical rate.  
Extremities revealed no cyanosis, clubbing or edema, and 
Homans' sign was negative.  The veteran reported no pulmonary 
embolism symptoms, but did report occasional transient 
shooting pains in her left chest.  She was not limited by 
shortness of breath as she could walk 2.5 miles without 
difficulty and could climb three flights of stairs.  

An October 2002 VA chest X-ray showed mild cardiomegaly and 
expanded lungs with no definite infiltrates identified.  

In her August 2003 Form 9, the veteran indicated that the 
extent of damage to her lungs from the embolism was not 
initially recognized until an angiogram was performed.  She 
contended that another angiogram was needed for an accurate 
assessment of current residuals of the embolism. 

At her November 2003 Board hearing, the veteran testified 
that during service she was told that the embolism had caused 
permanent scarring of her lungs.  She also indicated that she 
had problems breathing that caused her to be sent to the 
hospital on a couple of occasions and that she could not 
sleep on her right side because of a persistent cough.  She 
reiterated her belief that another angiogram was necessary. 

September 2003 VA pulmonary function studies showed normal 
spirometry, normal lung volume and a very mild reduction in 
diffusion capacity of carbon monoxide (DLCO).  The low DLCO 
was suggestive of emphysema, interstitial disease, pulmonary 
vascular obstruction or anemia.    

A February 2004 VA chest X-ray showed no remarkable interval 
change when compared to the previous examination of October 
2002.  No active pulmonary lesion or congestive heart failure 
was noted.

On VA examination in May 2005, the diagnosis was prior 
primary embolism.  Pulmonary function test results included 
before bronchodilator predicted FEV1.0 of 2.27 and actual 
FEV1.0 of 1.80 and an after bronchodilator predicted FEV1.0 
of 2.27 and actual FEV1.0 of 1.80.  The examiner indicated 
that a DLCO test would not be useful and found that the 
pulmonary function results showed very mild restriction 
unaffected by bronchodilator.  On physical examination, there 
was no respiratory distress, accessory muscles were not in 
play, and lungs were clear to auscultation.  There was no 
clinical cardiomegaly and no audible third or fourth heart 
sounds or murmurs.  The extremities showed no cyanosis, 
clubbing or edema.   The examiner opined that the fact that 
the veteran recuperated to an asymptomatic state and recorded 
normal pulmonary function testing as recently as in April 
2004 suggested that her current mild restrictive defect and 
chronic sinusitis were unrelated to, and not residuals of, 
the original pulmonary embolism.  The examiner found that it 
was less likely than not that the original pulmonary embolus 
resulted in chronic impairment or symptomatic lung disease.

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Pulmonary embolism is rated under 38 C.F.R. § 4.97, Code 
6817, for pulmonary vascular disease.  Under Code 6817 a 0 
percent rating is assigned when the condition is 
asymptomatic, following resolution of pulmonary 
thromboembolism.  The next higher, 30 percent, rating 
requires a symptomatic condition following resolution of an 
acute pulmonary embolism.  Other residuals following 
pulmonary embolism are evaluated under the most appropriate 
code, such as Code 6600 for chronic bronchitis, or Code 6845 
for chronic pleural effusion or fibrosis, without combination 
to any rating under Code 6817.  38 C.F.R. § 4.97, Note 
following Code 6817.

The medical evidence of record demonstrates that the 
veteran's pulmonary embolism is now asymptomatic.  October 
2002 and May 2005 VA examinations did not find any residual 
impairment from the embolism, with the May 2005 examination 
specifically finding that it was less likely than not that 
the original pulmonary embolus resulted in chronic impairment 
or symptomatic lung disease.  The record contains no medical 
evidence to the contrary.  While the veteran may believe that 
she still has residual symptoms from the embolism and that an 
angiogram is necessary to specifically determine whether any 
residuals currently exist, as a layperson she is not 
competent to testify concerning matters of medical diagnosis 
or medical causation; the Board must defer to medical 
judgment as to whether or not a diagnostic procedure (and 
especially one such as angiogram which could involve 
complications) is necessary.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given that the medical evidence of record uniformly indicates 
that the veteran's pulmonary embolism has resolved, with no 
current residuals, a compensable rating under Code 6817 is 
not warranted.  Inasmuch as there are no identified residuals 
of the embolism, there is no basis for rating any residuals 
under other diagnostic codes, such as Codes 6600 and 6845.  
The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

A compensable rating for residuals of pulmonary embolism is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


